

117 S1862 IS: Smarter Approaches to Nuclear Expenditures Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1862IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Markey (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reduce spending on nuclear weapons and related defense spending and to prohibit the procurement and deployment of low-yield nuclear warheads, and for other purposes.1.Short titleThis Act may be cited as the Smarter Approaches to Nuclear Expenditures Act.2.FindingsCongress makes the following findings:(1)The United States continues to maintain an excessively large and costly arsenal of nuclear delivery systems and warheads that are a holdover from the Cold War.(2)The current nuclear arsenal of the United States includes approximately 3,800 total nuclear warheads in its military stockpile, of which approximately 1,750 are deployed with five delivery components: land-based intercontinental ballistic missiles, submarine-launched ballistic missiles, long-range strategic bomber aircraft armed with nuclear gravity bombs, long-range strategic bomber aircraft armed with nuclear-armed air-launched cruise missiles, and short-range fighter aircraft that can deliver nuclear gravity bombs. The strategic bomber fleet of the United States comprises 87 B–52 and 20 B–2 aircraft, over 60 of which contribute to the nuclear mission. The United States also maintains 400 intercontinental ballistic missiles and 14 Ohio-class submarines, up to 12 of which are deployed. Each of those submarines is armed with approximately 90 nuclear warheads.(3)Between fiscal years 2021 and 2030, the United States will spend an estimated $634,000,000,000 to maintain and recapitalize its nuclear force, according to a January 2019 estimate from the Congressional Budget Office, an increase of $140,000,000,000 from the Congressional Budget Office’s 2019 estimate, with 36 percent of that additional cost stemming mainly from new plans for modernizing [the Department of Energy's] production facilities and from [the Department of Defense’s] modernization programs moving more fully into production .(4)Adjusted for inflation, the Congressional Budget Office estimates that the United States will spend $1,700,000,000,000 through fiscal year 2046 on new nuclear weapons and modernization and infrastructure programs.(5)Inaccurate budget forecasting is likely to continue to plague the Department of Defense and the Department of Energy, as evidenced by the fiscal year 2021 budget request of the President for the National Nuclear Security Administration Weapon Activities account, which far exceeded what the National Nuclear Security Administration had projected in its fiscal year 2020 request and what it had projected in previous years.(6)The projected growth in nuclear weapons spending is coming due as the Department of Defense is seeking to replace large portions of its conventional forces to better compete with the Russian Federation and the People’s Republic of China and as internal and external fiscal pressures are likely to limit the growth of, and perhaps reduce, military spending. As then-Air Force Chief of Staff General Dave Goldfein said in 2020, I think a debate is that this will be the first time that the nation has tried to simultaneously modernize the nuclear enterprise while it's trying to modernize an aging conventional enterprise. The current budget does not allow you to do both..(7)In 2017, the Government Accountability Office concluded that National Nuclear Security Administration’s budget forecasts for out-year spending downplayed the fact that the agency lacked the resources to complete multiple, simultaneous billion dollar modernization projects and recommended that the National Nuclear Security Administration consider deferring the start of or cancelling specific modernization programs.(8)According to the Government Accountability Office, the National Nuclear Security Administration has still not factored affordability concerns into its planning as was recommended by the Government Accountability Office in 2017, with the warning that it is essential for NNSA to present information to Congress and other key decision maker indicating whether the agency has prioritized certain modernization programs or considered trade-offs (such as deferring or cancelling specific modernization programs).(9)A December 2020 Congressional Budget Office analysis showed that the projected costs of nuclear forces over the next decade can be reduced by $12,400,000,000 to $13,600,000,000 by trimming back current plans, while still maintaining a triad of delivery systems. Even larger savings would accrue over the subsequent decade.(10)The Department of Defense’s June 2013 nuclear policy guidance entitled Report on Nuclear Employment Strategy of the United States found that force levels under the April 2010 Treaty on Measures for the Further Reduction and Limitation of Strategic Offensive Arms between the United States and the Russian Federation (commonly known as the New START Treaty) are more than adequate for what the United States needs to fulfill its national security objectives and can be reduced by up to 1/3 below levels under the New START Treaty to 1,000 to 1,100 warheads.(11)Former President Trump expanded the role of, and spending on, nuclear weapons in United States policy at the same time that he withdrew from, unsigned, or otherwise terminated a series of important arms control and nonproliferation agreements. 3.Reductions in nuclear forces(a)Reduction of nuclear-Armed submarinesNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense may be obligated or expended for purchasing more than eight Columbia-class submarines.(b)Reduction of ground-Based missilesNotwithstanding any other provision of law, beginning in fiscal year 2022, the forces of the Air Force shall include not more than 150 intercontinental ballistic missiles.(c)Reduction of deployed strategic warheadsNotwithstanding any other provision of law, beginning in fiscal year 2022, the forces of the United States Military shall include not more than 1,000 deployed strategic warheads, as that term is defined in the New START Treaty.(d)Limitation on new long-Range penetrating bomber aircraftNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2022 through 2028 for the Department of Defense may be obligated or expended for purchasing more than 80 B–21 long-range penetrating bomber aircraft.(e)Prohibition on F–35 nuclear missionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be used to make the F–35 Joint Strike Fighter aircraft capable of carrying nuclear weapons.(f)Prohibition on new air-Launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of the long-range stand-off weapon or any other new air-launched cruise missile or for the W80 warhead life extension program.(g)Prohibition on new intercontinental ballistic missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or procurement of the ground-based strategic deterrent or any new intercontinental ballistic missile.(h)Termination of uranium processing facilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Uranium Processing Facility located at the Y–12 National Security Complex, Oak Ridge, Tennessee.(i)Prohibition on procurement and deployment of new low-Yield warheadNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended to deploy the W76–2 low-yield nuclear warhead or any other low-yield or nonstrategic nuclear warhead.(j)Prohibition on new submarine-Launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of a new submarine-launched cruise missile capable of carrying a low-yield or nonstrategic nuclear warhead.(k)Limitation on plutonium pit productionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for achieving production of more than 30 plutonium pits per year at Los Alamos National Laboratory, Los Alamos, New Mexico.(l)Limitation on W87–1 warhead procurement and deploymentNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the procurement or deployment of the W87–1 warhead for use on any missile that can feasibly employ a W87 warhead.(m)Limitation on sustainment of B83–1 bombNotwithstanding other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the sustainment of the B83–1 bomb beyond the time at which confidence in the B61–12 stockpile is gained.(n)Prohibition on space-Based missile defenseNotwithstanding other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of a space-based missile defense system.(o)Prohibition on the W–93 warheadNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the procurement and deployment of a W–93 warhead on a submarine launched ballistic missile. 4.Reports required(a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3.(b)Annual reportNot later than March 1, 2022, and annually thereafter, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3, including any updates to previously submitted reports.(c)Annual nuclear weapons accountingNot later than September 30, 2022, and annually thereafter, the President shall transmit to the appropriate committees of Congress a report containing a comprehensive accounting by the Director of the Office of Management and Budget of the amounts obligated and expended by the Federal Government for each nuclear weapon and related nuclear program during—(1)the fiscal year covered by the report; and(2)the life cycle of such weapon or program.(d)Cost estimate reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the estimated cost savings that result from carrying out section 3.(e)Report on funding National Defense StrategyNot later than 180 days after the publication of a National Defense Strategy under section 113(g) of title 10, United States Code, the Secretary of Defense shall submit to the appropriate committees of Congress a report explaining how the Secretary proposes to fund the National Defense Strategy under different levels of projected defense spending, including scenarios in which—(1)anticipated cost savings from reform do not materialize; or(2)defense spending decreases to the levels specified by the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240).(f)Modification of period To be covered by estimates of costs relating to nuclear weaponsSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1670 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2157), is further amended in subsections (a)(2)(F) and (b)(1)(A) by striking 10-year period each place it appears and inserting 25-year period.(g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Natural Resources of the House of Representatives.